
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 161
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2009
			Mr. Mack submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the need for free, democratic, transparent, and fair
		  elections in the Bolivarian Republic of Venezuela without threats or
		  intimidation.
	
	
		Whereas the Venezuelan Constitution provides that the
			 President of Venezuela is limited to two six-year terms;
		Whereas subsequent to Venezuelan President Hugo Chávez’s
			 election in 2006, he immediately called for an end to presidential term limits
			 so that he could run again;
		Whereas Chávez has repeatedly undertaken efforts to extend
			 his rule by overturning term limits;
		Whereas, on December 2, 2007, the Government of Venezuela
			 held a constitutional referendum on repealing presidential term limits and
			 suspending certain constitutional rights;
		Whereas the 2007 referendum backed by Chávez was
			 definitively defeated by the people of Venezuela;
		Whereas Chávez chose to ignore the mandate of the
			 Venezuelan people and instituted many of the provisions defeated in the 2007
			 referendum via presidential decree;
		Whereas Venezuela’s November 2008 municipal elections were
			 preceded by several measures by Chávez to thwart the opposition, such as
			 attacks on property rights, threats against the media and the freedom of the
			 press, and threats to strip future funding if opposition gubernatorial
			 candidates were elected;
		Whereas Chávez fulfilled these threats when opposition
			 leader, Antonio Ledezma, won the Caracas mayorship by revoking Ledezma’s
			 authority over the 8,000-member police force, Caracas' 18-hospital health
			 system, and 1,200 sports and recreation facilities;
		Whereas, in November 2008, Chávez once again proposed a
			 constitutional amendment that removes presidential term limits, thereby
			 allowing him to rule Venezuela until at least 2019;
		Whereas the constitutional referendum will be held on
			 February 15, 2009;
		Whereas Chávez has increased his rhetoric against
			 university students who have organized protests ahead of the February
			 referendum and has used the threat of “civil war” if he loses the vote;
		Whereas the United States is committed to promoting
			 freedom, security, prosperity, democracy, and the rule of law;
		Whereas the Charter of the Organization of American
			 States, of which the Bolivarian Republic of Venezuela is a member state,
			 stipulates that “[t]he peoples of the Americas have a right to democracy and
			 their governments have an obligation to promote and defend it”;
		Whereas democracy requires a system of political parties
			 and organizations, the separation of powers, the independence of the branches
			 of government, respect for human rights and fundamental freedoms, the rule of
			 law, a free and independent press, and the guarantee of periodic, free, and
			 fair elections;
		Whereas Venezuela was once a thriving democracy with a
			 vibrant free market system;
		Whereas under Chávez, the Venezuelan economy has
			 experienced substantial problems and currently has the highest inflation in
			 Latin America and is experiencing shortages of basic food staples;
		Whereas in the years since Chávez first took office, he
			 has taken deliberate steps to eliminate freedoms and launch his “Bolivarian
			 Revolution”;
		Whereas Chávez continues to pursue close ties with state
			 sponsors of terrorism and international terrorist groups;
		Whereas international human rights organizations have
			 consistently condemned Chávez’s efforts to weaken democratic institutions and
			 human rights guarantees in Venezuela;
		Whereas Chávez unilaterally increased the size of the
			 Venezuelan Supreme Court and appointed numerous pro-Chavez judges in clear
			 contravention of the principles of democracy and separation of powers;
			 and
		Whereas Chávez has packed the National Election Council
			 with pro-Chávez directors who are not able to guarantee a fair and transparent
			 vote: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)calls for free and fair elections in the
			 Bolivarian Republic of Venezuela, conducted in accordance with the standards of
			 responsible nations and free from interference, threats, and
			 intimidation;
			(2)supports the
			 efforts of the people of Venezuela and its democratic civil society to create
			 the necessary conditions for free and fair elections;
			(3)strongly condemns
			 the recent actions of Hugo Chávez as detrimental to democracy and a violation
			 of the Charter of the Organization of American States;
			(4)affirms its strong
			 opposition to all political elements that continue to subvert democracy in
			 Venezuela; and
			(5)urges the
			 Secretary of State to use all means at the disposal of the United States to
			 promote free, democratic, transparent, and fair elections in Venezuela.
			
